Order entered July 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00869-CR

                             JOSE INEZ MARTINEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-00328-Y

                                            ORDER
       Appellant’s June 29, 2015 motion for an accurate reporter’s record to be filed and to hold

appellant’s briefing schedule in abeyance is GRANTED to the extent of the following relief.

       Appellant has disputed the accuracy of the reporter’s record filed by court reporter

Sharon Hazlewood on April 28, 2015. Appellant has pointed specifically to three transcription

errors in the record and has represented that there are numerous other inaccuracies.

       Accordingly, the Court ORDERS Sharon Hazlewood to review the reporter’s record as

filed and determine whether the reporter’s record filed with the Court accurately reflects the

proceedings in the trial court. The Court further ORDERS Sharon Hazlewood to file within

FOURTEEN DAYS of the date of this order, either a complete and accurate copy of the
reporter’s record as amended or else a letter certifying that the reporter’s record is accurate as

filed.

         Upon the filing of the supplemental reporter’s record or certifying letter, if appellant

continues to dispute the accuracy of the reporter’s record, appellant is DIRECTED to file within

TEN DAYS a letter describing in detail each instance of an alleged inaccuracy in the reporter’s

record. Any continuing material disputes about the accuracy of the reporter’s record will be

referred to the trial court for resolution. See TEX. R. APP. P. 34.6(e)(3).

         Appellant’s brief shall be due THIRTY DAYS after the date that Hazlewood files either

the supplemental reporter’s record or the certification letter in compliance with this order.

         The Clerk of the Court is DIRECTED to send a copy of this order, by electronic

transmission, to court reporter Sharon Hazlewood, the presiding judge of Criminal District Court

No. 7, and counsel for the parties.

                                                       /s/     LANA MYERS
                                                               JUSTICE